Title: To Thomas Jefferson from William Short, 13 November 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
Sn. Lorenzo Nov. 13. 1793

A letter from Mr. Donald informs me you had written to him that you were to leave Philadelphia the 1st. of Jany. As this is much later than you had mentioned to me it gives me some hope the President will be able under the present important circumstances both foreign and domestic to induce you to prolong the epoch of your resignation. There certainly never could be a time when it were more necessary for you to sacrifice your own wishes for retirement and tranquillity to those of the publick.
 
My late private letters to you have been Oct. 7th. Nov. 7th. and Nov. 11th. In them I said nothing of the delay in not having sent my account stated as usual up to the 1st. of July last, because I did not suppose my letters would find you at Philadelphia. I mentioned it in my letter to Mr. Hamilton. As I was in constant hopes of my present situation here coming to an end in a short time I thought it would be better to comprize the expences thereof to the end in the same account. In the mean time the sums paid me on account of my standing salary and those expences are regularly sent by the bankers to the Sec. of the treasury and the particular articles of expence with their vouchers shall be sent at the close of the joint commission here. In the charges I make for these expences I follow of course the rule prescribed by you as to those allowed when sent on a particular commission to Amsterdam.
You will have seen by our joint letters and mine separately the awkward situation in which I have been since my arrival in this country finding it impossible to advance under our joint commission and not knowing how to retire from hence. I had hoped that long ere this the president would have terminated our joint commission one way or another. It has been from the beginning infinitely disagreeable from various causes and particularly those with respect to which I have forced myself to be silent though perhaps in this my delicacy pushed me further than was consistent with duty. Government must certainly have been ignorant of them though I cannot concieve how this can have been the case for so long a time.
I think it proper to mention here that Gardoqui told us outright in a late conference that the king desired to form an alliance with the United States offensive and defensive or if that was not agreeable defensive. His idea was to purchase this alliance by yielding us our rights as to limits and navigation and commercial advantages. He begged us and with much warmth to communicate this desire of the king immediately to the president and farther that it was the desire of the king that ministers plenipotentiary should be named by the two countries to reside with each other. In whatever light the United States chuse to consider this overture or in whatever light they chuse to consider Spain they should lose not a moment in sending a minister plenipotentiary here for various reasons. The disadvantage of not having had one here is [demonstrable] and particularly in the present crisis of Europe and the situation of our navigation and commerce in Spain under the new system it is and will be severely felt.
In the beginning of the war a considerable number of Danish vessels were stopped by the armed vessels and detained in the ports of this country under the same pretext with ours. The Danish minister obtained their release a long time ago—and a promise, which has been
 
fully kept that the cruisers belonging to private people should not be allowed to stop or bring in any other. He obtained also damages for those which by chicane were not immediately released after the orders recieved in the ports to that effect. It would have taken an chargé des affaires three times as long to have obtained the same even if he had succeeded at last.
The answer from the duke is in statu quo. Carmichael returned here the day before yesterday but he had such a nervous trembling in the hand with which he is much afflicted like our friend Paradise that he could not notwithstanding every effort he made sign his name to the letter I had written to the duke [to] remind him of the delay. Still he persisted in returning last evening to Madrid and I was obliged therefore as he had desired disagreeable as such a step is and in such a case to imitate his hand and sign it for him. Your friend & servant

W: Short

